By the Court, Hand, J.
I think -this report must be set aside. The payment of the $1000, and the conveyance, were to be concurrent acts. (Johnson v. Wygant, 11 Wend. 48. Weed v. Davis, MSS. 4th Dist.) Neither could recover of the other without performance, or an offer to perform. On the 13th of May, the plaintiff gave his note in part for the first payment. *363The complaint alleges that it was given to aid the defendant to raise money; and that it was to apply on the contract, in case the incumbrances on the land were removed. But all this is denied, and is not proved. The agreement was to give a warranty deed. That is, a deed with a covenant to warrant and defend. If a deed with covenants of warranty had been given, the incumbrances alone would have been no breach of that covenant. There would have been no implied covenant that there was no incumbrance. (1 R. S. 738, § 140.) And a mortgagee cannot here maintain ejectment. (2 Id. 312, § 57.) In order to maintain an action on a covenant of warranty, in this state, there must be eviction. Though it has been said that it need not, in all cases, be by actual process of law. (Greenvault v. Davis, 4 Hill, 643. Hunt v. Amidon, Id. 349.) In some of the states, it seems to be sufficient that the covenantee purchases the paramount title actually asserted. (Rawle on Covenants, ch. 7.) It is difficult to see how the plaintiff could rescind the contract merely on account of the incumbrance, when he would have had no cause of action on the covenants in his deed, if he had received one according to the contract; particularly as the mortgage was on the homestead of the defendant, of which the land contracted was only about two-fifths. Ho fraud is pretended; nor is it shown that the remainder of the farm was not ample security for the lien. And, under the circumstances, the incumbrance would probably have been no objection to a specific performance. (Winne v. Reynolds, 6 Paige, 407. Ten Broeck v. Livingston, 1 John. Ch. 357. 2 Sug. V. & P. 78. Vane v. Barnard, Gilb. Eq. Rep. 6. 14 Vin. 352.) The defendant offered to apply the purchase money in payment of the incumbrance; and it was shown on the trial, that the application of $1000 thereof would have released this portion of the mortgaged premises. There was no evidence of fraud, when the contract was made, nor a want of notice to the plaintiff, when he gave the note. Even where the estate is sold free from incumbrances, and they exceed the purchase money, it must be considered that the seller can make good title, and the -objection will not avail where the incumbrancer can be brought *364in and made to join in the conveyance; or, what is the same thing, discharge the incumbrance. (2 Sug. V. & P. 78. 1 Id. 445, last ed. Dart on V. & P. 131.) If the vendor, by the express or implied terms of the contract, should pay the incumbrance, he must discharge it, before he can compel payment of the purchase money; and the vendee will be allowed in equity to detain it for that purpose. (Clarke v. Vaux, 3 Russ. 320, Dart on V. & P. 381, 390.) There are some cases in this court, from which it would seem that the existence of a mortgage would authorize the vendee to rescind. (Van Benthuysen v. Crapser, 8 John. 259. Judson v. Wass, 11 Id. 525.) But in the case first cited there had been a positive refusal to perform; and in the latter, there were covenants for a warranty of title; and the exceptions in the contract also impliedly negatived the idea of any other incumbrance. (And see Greenby v. Cheevers, 9 John. 126.) Properly, for the purpose of bringing the defendant in default, the plaintiff should at least have tendered the money and demanded a deed. (Fuller v. Hubbard, 6 Cowen, 13. Green v. Green, 9 Id. 46. Smith v. Smith, 25 Wend. 405; S. C., 2 Hill, 351, and n. Hudson v. Swift, 20 John. 24. Chitty on, Cont. 275.) In Carpenter v. Brown, (6 Barb. 147,) the plaintiff had fully paid, and the vendor agreed to convey by a certain day. That case must stand, if at all, upon its own peculiar circumstances. As a general rule, the conveyance of land is a more deliberate proceeding than the transfer of other property. In Holmes v. Holmes, (12 Barb. 137,) the premises were to be conveyed free of all incumbrances. No doubt a tender and demand may be rendered unnecessary by a refusal to perform, (Traver v. Halsted, 23 Wend. 66, Foote v. West, 1 Denio, 544.) The plaintiff did not offer to perform on the day, nor did he ever offer to perform; and neither he nor his friend had the money when he said he would pay if he could have a deed free of all incumbrances and it is not shown that they could have obtained the money. The defendant was then-willing that the purchase money should apply on the mortgage ; which was just what equity would have done, provided the defendant and not the plaintiff was to pay it; which the *365former seems to have admitted. It has been doubted whether, at law, equitable objections to the title would enable the purchaser to rescind the contract. Boyman v. Gutch, (7 Bing. 379.) was assumpsit to recover back the purchase money, and the court put it on this ground—whether the defendant had or had not a legal title to convey ?
[Washington General Term,
May 2, 1853.
Willard, Hand, Cady and C„ It. Allen, Justices.]
If the defendant was guilty of any fraud in relation to this , incumbrance, or if he has done or omitted to do any thing before the commencement of the suit, that authorized the plaintiff to rescind the contract, the latter may recover ¡ otherwise he cannot. The promise of the defendant, to take care of the note, was without consideration, if it was received to apply on a subsisting contract.
It would seem, from the amount of the report, that it included the costs of the suit against the plaintiff on the note. There were not recoverable, even if the note was loaned. An indorser cannot recover costs in such cases, unless there is an express promise to pay them. (Simpson v. Griffin, 9 John. R. 131.) And an accommodation maker has no greater rights.
The judgment must be reversed, and there must be a new trial; costs to abide the event.